Name: Commission Regulation (EC) No 3451/93 of 16 December 1993 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: plant product;  marketing;  trade policy
 Date Published: nan

 17. 12. 93 Official Journal of the European Communities No L 316/9 COMMISSION REGULATION (EC) No 3451/93 of 16 December 1993 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1 596/79 is replaced by the following : Article 4 Preventive withdrawals may be undertaken only in respect of class II products and fruit of varieties listed in accordance with the procedure provided for in Article 33 of Regulation (EEC) No 1035/72.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 1 596/79 (3), as last amended by Regulation (EEC) No 2647/92 (4), contains an exhaustive list of the varieties of apples and pears which may be the subject of preventive with ­ drawals ; whereas, to facilitate implementation of such preventive withdrawals, this list should be established only when each preventive withdrawal is undertaken ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 69, 20 . 3 . 1993, p. 7. (3) OJ No L 189, 27. 7. 1979, p. 47. (4) OJ No L 266, 12. 9 . 1992, p. 12.